EXHIBIT 10.13

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of October 9,
2019, by and between Julia G. Butchko (the “Executive”) and Immunovant, Inc.
(the “Company”).

RECITALS

A. The Company desires the association and services of the Executive and the
Executive’s skills, abilities, background and knowledge, and is willing to
engage the Executive’s services on the terms and conditions set forth in this
Agreement.

B. The Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.

C. This Agreement supersedes any and all prior and contemporaneous oral or
written employment agreements or arrangements between the Executive and the
Company or any predecessor thereof.

AGREEMENT

In consideration of the foregoing, the parties agree as follows:

1. EMPLOYMENT BY THE COMPANY.

1.1 Position; Duties. Subject to the terms and conditions of this Agreement, the
Executive shall hold the position of Chief Operating Officer of the Company. In
this position, the Executive will have the duties and authorities normally
associated with a Chief Operating Officer of a company and, in addition, will
have direct-line supervision over the CMC (Chemistry, Manufacturing and
Controls) operations of the Company. The Executive will report to the Chief
Executive Officer of the Company (the “CEO”). The Executive shall devote the
Executive’s full business energies, interest, abilities and productive time to
the proper and efficient performance of the Executive’s duties under this
Agreement.

1.2 Location of Employment. The Executive’s principal place of employment shall
initially be split, with approximately (a) 50% of Executive’s time in the
Company’s offices located in New York, NY and Durham, NC and (b) 50% of
Executive’s time in Executive’s home office. From time to time, the Executive
and the CEO will discuss the foregoing arrangement to determine whether it is
addressing the Company’s needs sufficiently. The Executive understands that the
Executive’s duties will require periodic business travel to locations other than
those set forth above.

1.3 Start Date. The Executive’s employment with the Company shall commence on or
before October 21, 2019 (the “Start Date”).



--------------------------------------------------------------------------------

1.4 Exclusive Employment; Agreement not to Compete. Except with the prior
written consent of the CEO, the Executive will not, during the Executive’s
employment with the Company, undertake or engage in any other employment,
occupation or business enterprise that requires more than a de minimis amount of
time or attention. It is understood and agreed that the Executive and the CEO
have discussed the Executive’s activities described on Exhibit A attached hereto
and that the Executive may continue to engage in such activities during the term
of this Agreement, so long as such activities are not adverse or antagonistic to
the Company, its business, or prospects, financial or otherwise, or in any way
in competition with the business of the Company. During the Executive’s
employment, the Executive agrees not to acquire, assume or participate in,
directly or indirectly, any position, investment or interest known by the
Executive to be adverse or antagonistic to the Company, its business, or
prospects, financial or otherwise, or in any company, person, or entity that is,
directly or indirectly, in competition with the business of the Company.
Ownership by the Executive in professionally managed funds over which the
Executive does not have control or discretion in investment decisions, or, an
investment of less than two percent (2%) of the outstanding shares of capital
stock of any corporation with one or more classes of its capital stock listed on
a national securities exchange or publicly traded on a national securities
exchange or in the over-the-counter market shall not constitute a breach of this
Section.

2. COMPENSATION AND BENEFITS.

2.1 Salary. The Company shall pay the Executive a base salary at the annualized
rate of three hundred fifty thousand dollars ($350,000) (the “Base Salary”),
less payroll deductions and all required withholdings, payable in regular
periodic payments in accordance with the Company’s normal payroll practices. The
Base Salary shall be prorated for any partial year of employment on the basis of
a 365-day year. The Base Salary shall be subject to periodic review and may be
adjusted from time to time in the discretion of the board of directors of the
Company (the “Board”).

2.2 Annual Performance Bonus. Each fiscal year, the Executive will be eligible
to earn an annual discretionary cash bonus (the “Annual Performance Bonus”) with
a target bonus opportunity equal to forty percent (40%) of the Executive’s Base
Salary, which could increase for outperformance of Company goals, based on the
Board’s (and/or a committee thereof) assessment of the Executive’s individual
performance and overall Company performance. In order to earn and receive the
Annual Performance Bonus, the Executive must remain employed by the Company
through and including the date on which the Annual Performance Bonus is paid.
The Annual Performance Bonus, if any, will be paid no later than thirty
(30) days following the end of the Company’s fiscal year (March 31st), or by
April 30th. The Annual Performance Bonus payable, if any, shall be prorated for
the initial year of employment (on the basis of a three hundred sixty-five
(365)-day year) and shall be prorated if the Company’s review or assessment of
the Executive’s performance covers a period that is less than a full fiscal
year.

2.3 Equity.

Subject to the terms of the 2018 Equity Incentive Plan (the “Plan”) of
Immunovant Sciences Ltd. (“Parent”) and approval of the grant by the board of
directors of the Parent (the “Parent Board”), the Executive will be granted an
award of an option to purchase up to eight hundred eighty-six thousand, five
hundred sixty-three (886,563) common shares of the Parent (the “Option Award”).
The



--------------------------------------------------------------------------------

Option Award will be granted on or around the twentieth (20th) day of the month
following the Start Date, with an exercise price equal to the fair market value
of Parent’s common shares on such date of grant, as set forth in the Plan. The
Option Award will be governed by the Plan and other documents issued in
connection with the grant.

The Option Award will vest over a period of four years, with twenty-five percent
(25%) of the Option Award vesting on the one-year anniversary of the Start Date
and the balance of the Option Award vesting in a series of twelve
(12) successive equal quarterly installments measured from the first anniversary
of the Start Date, provided Executive is employed by the Company on each vesting
date.

The Executive may be eligible to receive additional discretionary annual equity
incentive grants in amounts and on terms and conditions determined by the Parent
Board in its sole discretion.

2.4 Benefits and Insurance. The Executive shall, in accordance with Company
policy and the terms of the applicable plan documents, be eligible to
participate in benefits under any benefit plan or arrangement that may be in
effect from time to time and made available to similarly situated Company
executives (including, but not limited to, being named as an officer for
purposes of the Company’s Directors & Officers insurance policy). The Company
reserves the right in its sole discretion to modify, add or eliminate benefits
at any time. All benefits shall be subject to the terms and conditions of the
applicable plan documents, which may be amended or terminated at any time. The
Executive shall be entitled to vacation each year, in addition to sick leave and
observed holidays in accordance with the policies and practices of the Company.
Vacation may be taken at such times and intervals as the Executive shall
determine, subject to the business needs of the Company.

2.5 Expense Reimbursements. The Company will reimburse the Executive for all
reasonable and documented business expenses that the Executive incurs in
conducting the Executive’s duties hereunder, pursuant to the Company’s usual
expense reimbursement policies.

3. AT-WILL EMPLOYMENT.

The Executive’s employment relationship with the Company is, and shall at all
times remain, at-will. This means that either the Executive or the Company may
terminate the employment relationship at any time, for any reason or for no
reason, with or without Cause (as defined below) or advance notice.

4. PROPRIETARY INFORMATION OBLIGATIONS.

As a condition of employment, the Executive agrees to execute and abide by the
Company’s Employee Non-Disclosure, Invention Assignment and Restrictive Covenant
Agreement (“NDIA”).

5. TERMINATION OF EMPLOYMENT.

5.1 Termination Generally. Upon termination of Executive’s employment for any
reason, the Company shall pay the Executive any earned but unpaid Base Salary
and unused vacation accrued (if applicable) through the date of termination, at
the rates then in effect, less standard deductions and withholdings. The Company
shall thereafter have no further obligations to the Executive, except as set
forth in this Section 5 or otherwise as required by law.



--------------------------------------------------------------------------------

5.2 Termination Without Cause or Resignation for Good Reason. If (i) the Company
terminates Executive’s employment without Cause or the Executive resigns for
Good Reason, (ii) the Executive furnishes to the Company an executed waiver and
release of claims in the form substantially similar to that attached hereto as
Exhibit B, with any changes that the Company determines are necessary to comply
with applicable law (the “Release”), which Release is non-revocable prior to the
Release Date (as defined below), and (iii) the Executive allows the Release to
become effective in accordance with its terms, then the Executive shall receive
an aggregate amount equal to: (a) nine (9) months of the Executive’s then
current Base Salary and (b) nine (9) months of COBRA coverage, with such
aggregate amount payable in equal installments over the nine (9) month period
following the date of the Executive’s termination in accordance with customary
payroll practices, but no less frequently than monthly. Such payments shall
commence within the next payroll cycle following the Release Date and will be
subject to required withholding.

5.3 Termination Without Cause Or Resignation For Good Reason Within Twelve
Months Following Change In Control. If (i) the Company terminates the
Executive’s employment without Cause or the Executive resigns for Good Reason
within twelve (12) months following a Change in Control (as defined in the
Plan), (ii) the Executive furnishes to the Company a Release, which Release is
non-revocable prior to the Release Date , and (iii) the Executive allows the
Release to become effective in accordance with its terms, then the Executive
shall receive an aggregate amount equal to: (a) the sum of the Executive’s
then-current Base Salary and target Annual Performance Bonus (such Annual
Performance Bonus to be calculated at forty percent (40%) of the then current
Base Salary) for the year in which the termination takes place; and (b) twelve
(12) months of COBRA coverage, with such aggregate amount payable in equal
installments over the twelve (12) month period following the date of the
Executive’s termination in accordance with customary payroll practices, but no
less frequently than monthly; and (c) any and all time-vested equity awards
shall immediately vest in full. Such payments shall commence within the next
payroll cycle following the Release Date and will be subject to required
withholding.

5.4 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Cause” shall mean the occurrence of any of the following, the Executive’s:
(i) arrest for, arraignment on, conviction of, or plea of no contest to, any
felony or any crime involving moral turpitude or dishonesty; (ii) participation
in a fraud against the Company; (iii) willful and material breach of the
Executive’s duties and obligations under this Agreement or any other agreement
between the Executive and the Company or its affiliates that has not been cured
(if curable) within thirty (30) days after receiving written notice from the
Board of such breach; (iv) engagement in conduct that causes or is reasonably
likely to cause material damage to the Company’s property or reputation;
(v) material failure to comply with the Company’s Code of Conduct or other
material policies; or (vi) violation of any law, rule or regulation
(collectively, “Law”) relating in any way to the business or activities of the
Company or its subsidiaries or affiliates, or other Law that is violated during
the course of the Executive’s performance of services hereunder that results in
the Executive’s arrest, censure, or regulatory suspension or disqualification,
including, without limitation, the Generic Drug Enforcement Act of 1992, 21
U.S.C. § 335(a), or any similar legislation applicable in the United States or
in any other country where the Company intends to develop its activities.



--------------------------------------------------------------------------------

(b) “Good Reason” shall mean the occurrence of any of the following events
without the Executive’s consent: (i) a material reduction of the Executive’s
Base Salary as initially set forth herein or as the same may be increased from
time to time, provided, however, that if such reduction occurs in connection
with a Company-wide decrease in executive officer team compensation, such
reduction shall not constitute Good Reason provided that it is a reduction of a
proportionally like amount or percentage affecting the entire executive team not
to exceed ten percent (10%); or (ii) material reduction in the Executive’s
authority, duties or responsibilities, as compared to the Executive’s authority,
duties or responsibilities immediately prior to such reduction; provided,
however, any resignation by the Executive shall only be deemed for Good Reason
pursuant to this definition if: (1) the Executive gives the Company written
notice of the Executive’s intent to terminate for Good Reason within thirty
(30) days following the first occurrence of the condition(s) that the Executive
believes constitute(s) Good Reason, which notice shall describe such
condition(s); (2) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and
(3) the Executive voluntarily resigns from employment with the Company within
thirty (30) days following the end of the Cure Period.

5.5 Effect of Termination. The Executive agrees that should the Executive’s
employment terminate for any reason, the Executive shall be deemed to have
resigned from any and all positions with the Company.

5.6 Section 409A Compliance.

(a) It is intended that any benefits under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), provided under
Treasury Regulations Sections 1.409A-1(b)(4), and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with
Section 409A. For purposes of Section 409A (including, without limitation, for
purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii)), the Executive’s
right to receive any installment payments under this Agreement (whether
severance payments, if any, or otherwise) shall be treated as a right to receive
a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean separation
from service. In no event may Executive, directly or indirectly, designate the
calendar year of a payment. Notwithstanding any provision of this Agreement to
the contrary, in no event shall the timing of the Executive’s execution of the
Release, directly or indirectly, result in the Executive designating the
calendar year of payment of any amounts of deferred compensation subject to
Section 409A, and if a payment that is subject to execution of the Release could
be made in more than one taxable year, payment shall be made in the later
taxable year. The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any compensation under this
Agreement constitutes deferred compensation subject to Code Section 409A but
does not satisfy an exemption from, or the conditions of, Code Section 409A.



--------------------------------------------------------------------------------

(b) Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed by the Company at the time of a separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i), and if any
payments or benefits that the Executive becomes entitled to under this Agreement
on account of such separation from service are deemed to be “deferred
compensation,” then to the extent delayed commencement of any portion of such
payments or benefits is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) and the related adverse taxation under
Section 409A, such payments shall not be provided prior to the earliest of
(i) the expiration of the six (6)-month period measured from the date of
separation from service, (ii) the date of the Executive’s death or (iii) such
earlier date as permitted under Section 409A without the imposition of adverse
taxation. Upon the first (1st) business day following the expiration of such
period, all payments deferred pursuant to this paragraph shall be paid in a lump
sum, and any remaining payments due shall be paid as otherwise provided herein.
No interest shall be due on any amounts so deferred.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iii) such payments shall be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred.

6. ARBITRATION.

Except as otherwise set forth below in connection with equitable remedies, any
dispute, claim or controversy arising out of or relating to this Agreement or
the Executive’s employment with the Company (collectively, “Disputes”),
including, without limitation, any dispute, claim or controversy concerning the
validity, enforceability, breach or termination of this Agreement, if not
resolved by the parties, shall be finally settled by arbitration in accordance
with the then-prevailing Employment Arbitration Rules and Procedures of JAMS, as
modified herein (“Rules”). The requirement to arbitrate covers all Disputes
(other than disputes which by statute are not arbitrable) including, but not
limited to, claims, demands or actions under the Age Discrimination in
Employment Act (including Older Workers Benefit Protection Act); Americans with
Disabilities Act; Civil Rights Act of 1866; Civil Rights Act of 1991; Employee
Retirement Income Security Act of 1974; Equal Pay Act; Family and Medical Leave
Act of 1993; Title VII of the Civil Rights Act of 1964; Fair Labor Standards
Act; Fair Employment and Housing Act; and any other law, ordinance or regulation
regarding discrimination or harassment or any terms or conditions of employment.
There shall be one arbitrator who shall be jointly selected by the parties. If
the parties have not jointly agreed upon an arbitrator within twenty
(20) calendar days of respondent’s receipt of claimant’s notice of intention to
arbitrate, either party may request JAMS to furnish the parties with a list of
names from which the parties shall jointly select an arbitrator. If the parties
have not agreed upon an arbitrator within ten (10) calendar days of the
transmittal date of such list, then each party shall have an additional five
(5) calendar days in which to strike any names objected to, number the remaining
names in order of preference, and return the list to JAMS, which shall then
select an arbitrator in accordance with the Rules. The place of arbitration
shall be New York, NY. By agreeing to arbitration, the parties hereto do not
intend to deprive any court of its jurisdiction to issue a pre-arbitral
injunction, including, without limitation, with respect to the NDIA. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.
Judgment upon the award of the arbitrator may be entered in any court of
competent jurisdiction. The arbitrator shall: (a) have authority to compel
discovery which shall be



--------------------------------------------------------------------------------

narrowly tailored to efficiently resolve the disputed issues in the proceeding;
and (b) issue a written statement signed by the arbitrator regarding the
disposition of each claim and the relief, if any, awarded as to each claim, the
reasons for the award, and the arbitrator’s essential findings and conclusions
on which the award is based. The Company shall pay all administrative fees of
JAMS in excess of four hundred thirty-five dollars ($435) (a typical filing fee
in court) but the Company and the Executive shall split any arbitrator’s fees
and expenses. Each party shall bear its or his/her own costs and expenses
(including attorney’s fees) in any such arbitration and the arbitrator shall
have no power to award costs and attorney’s fees except as provided by statute
or by separate written agreement between the parties. In the event any portion
of this arbitration provision is found unenforceable by a court of competent
jurisdiction, such portion shall become null and void leaving the remainder of
this arbitration provision in full force and effect. The parties agree that all
information regarding the arbitration, including any settlement thereof, shall
not be disclosed by the parties hereto, except as otherwise required by
applicable law.

7. GENERAL PROVISIONS.

7.1 Representations and Warranties.

(a) The Executive represents and warrants that the Executive is not restricted
or prohibited, contractually or otherwise, from entering into and performing
each of the terms and covenants contained in this Agreement, and that the
Executive’s execution and performance of this Agreement will not violate or
breach any other agreements between the Executive and any other person or
entity. The Executive represents and warrants that the Executive is not subject
to any confidentiality or non-competition agreement or any other similar type of
restriction that could restrict in any way the Executive’s hiring by the Company
and the performance of the Executive’s expected job duties with the Company.

(b) The Company and its affiliates do not wish to incorporate any unlicensed or
unauthorized material, or otherwise use such material in any way in connection
with, its and their respective products and services. Therefore, the Executive
hereby represents, warrants and covenants that the Executive has not and will
not disclose to the Company or its affiliates, use in their business, or cause
them to use, any information or material which is a trade secret, or
confidential or proprietary information, of a third party, including, but not
limited to, any former employer, competitor or client, unless the Company or its
affiliates have a right to receive and use such information or material.

(c) The Executive represents and warrants that the Executive is not debarred and
has not received notice of any action or threat with respect to debarment under
the provisions of the Generic Drug Enforcement Act of 1992, 21 U.S.C. § 335(a)
or any similar legislation applicable in the United States or in any other
country where the Company intends to develop its activities. The Executive
understands and agrees that this Agreement is contingent on the Executive’s
submission of satisfactory proof of identity and legal authorization to work in
the United States, as well as verification of auditor independence.

7.2 Advertising Waiver. The Executive agrees to permit the Company, and persons
or other organizations authorized by the Company, to use, publish and distribute
advertising or sales promotional literature concerning business of the Company
in which the Executive’s name and/or pictures of the Executive appear. The
Executive hereby waives and releases any claim or right the Executive may
otherwise have arising out of such use, publication or distribution.



--------------------------------------------------------------------------------

7.3 Miscellaneous.

(a) This Agreement, along with the NDIA and any applicable equity awards that
have been granted, constitutes the complete, final and exclusive embodiment of
the entire agreement between the Executive and the Company with regard to its
subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations.

(b) This Agreement may not be modified or amended except in a writing signed by
both the Executive and a duly authorized officer of the Company or a member of
the Board.

(c) This Agreement will bind the heirs, personal representatives, successors and
assigns of both the Executive and the Company, and inure to the benefit of both
the Executive and the Company, and to the Executive’s and the Company’s heirs,
successors and assigns, as applicable, except that the duties and
responsibilities of the Executive are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company may
assign its rights, together with its obligations hereunder, in connection with
any merger, consolidation, or transfer or other disposition of all or
substantially all of its assets, and such rights and obligations shall inure to,
and be binding upon, any successor to the Company or any successor to all or
substantially all of the assets of the Company, which successor shall expressly
assume such obligations.

(d) If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified so as
to be rendered enforceable.

(e) This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of New York as
applied to contracts made and to be performed entirely within New York.

(f) Any ambiguity in this Agreement shall not be construed against either party
as the drafter. Any waiver of a breach of this Agreement shall be in writing and
shall not be deemed to be a waiver of any successive breach. This Agreement may
be executed in counterparts and facsimile signatures will suffice as original
signatures.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

IMMUNOVANT, INC.

By:  

/s/ Pete Salzmann

       Name: Pete Salzmann        Title: Chief Executive Officer

 

ACCEPTED AND AGREED:

/s/ Julia G. Butchko

Julia G. Butchko



--------------------------------------------------------------------------------

EXHIBIT A:

PERMITTED ACTIVITIES

 

1.

Service on the Fredonia Foundation Board, which is affiliated with the State
University of New York, College at Fredonia (Fredonia State).

 

2.

Service as a mentor for the Purdue Foundry, which helps innovators understand
how to bring their ideas to market by providing advice on strategic or
operational aspects of their business plans.



--------------------------------------------------------------------------------

EXHIBIT B:

RELEASE FORM



--------------------------------------------------------------------------------

[DATE]

Julia G. Butchko

[ADDRESS]

[CITY], [STATE] [ZIP]

 

  RE:

Separation Agreement and General Release

Dear Julia,

Your employment with Immunovant, Inc. will be terminated effective [DATE OF
TERMINATION]. This Separation Agreement and General Release (this “Agreement”)
sets forth the terms and conditions under which Immunovant, Inc. is offering you
additional pay and benefits in exchange for you making and honoring certain
commitments, including agreeing not to pursue legal action against the Company
as described in Sections 7 and 8.

PLEASE NOTE: THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES TO YOU. YOU SHOULD
CONSULT AN ATTORNEY OF YOUR CHOICE, AT YOUR EXPENSE, PRIOR TO EXECUTING IT.

 

1.

Parties To This Agreement

This letter is a proposed agreement that Immunovant, Inc. is offering to you. In
this document, references to Julia G. Butchko refer to “you” and IMMUNOVANT,
INC. is referred to as “Immunovant” or the “Company.” Together, you and
Immunovant are referred to as the “Parties.”

 

2.

What You Will Receive Regardless of Whether You Enter Into This Agreement

Whether or not you enter into this Agreement, you will receive the following:

 

  a.

Your regular base pay (less applicable withholding) through [SEPARATION DATE],
provided you remain employed at the Company through that date. You will be
receiving your regular pay in the same manner that you normally receive your
regular pay, such as direct deposit, consistent with established bi-monthly pay
cycles as long as you remain employed; and

 

  b.

If you are currently enrolled and participating in the Company’s
medical/dental/vision benefits, your coverage will extend until the end of
[SEPARATION MONTH] (the month in which your separation takes place). Thereafter,
you will be able to continue as a member of the Company’s Group Health Plans at
your expense in accordance with the terms of those plans, as well as COBRA, for
the legally required benefit continuation period. You will be receiving a
separate letter explaining your rights and responsibilities with regard to
electing your COBRA benefits; and

 

  c.

Accrued vested benefits under any applicable retirement plans offered by the
Company. You will receive information directly from Fidelity and you may direct
questions to them at 1-800-603-4015; and

 

  d.

Reimbursement for all approved business-related expenses incurred up to your
last day of employment consistent with established travel and expense policies;
and



--------------------------------------------------------------------------------

  e.

As long as you direct reference inquiries from potential employers to [Contact
Name], Immunovant, Inc., [320 West 37th Street, 6th Floor, New York, NY 10018],
unless otherwise authorized in writing, the Company will limit information it
discloses in response to reference requests to: (1) your dates of employment;
and (2) your last position held. Of course, the Company reserves the right to
respond truthfully to any compulsory process of law (such as a subpoena) or as
otherwise required by law.

 

3.

What You Will Receive Only If You Enter Into This Agreement.

As long as you timely sign, date and return this Agreement (BUT IN NO CASE LATER
THAN [LAST DATE TO ACCEPT]), and you comply with the Agreement’s requirements,
then in addition to those payments and benefits described in Section 2 above:

 

  •  

You will receive salary continuation benefit payments at your regular Base
Salary though [SEVERANCE END DATE] subject to applicable withholdings, unless
you choose to resign before [SEPARATION DATE]; and

 

  •  

If you are currently enrolled and participating in the Company’s
medical/dental/vision benefits, your coverage will extend until the end of the
[SEVERANCE END DATE]. Thereafter, you will be able to continue as a member of
the Company’s Group Health Plans at your expense in accordance with the terms of
those plans[, as well as COBRA, for the legally required benefit continuation
period]. You will be receiving a separate letter explaining your rights and
responsibilities with regard to electing your COBRA benefits. You will receive
COBRA benefit payments through [SEVERANCE END DATE].

Within thirty (30) days after you return the signed and dated Agreement, you
will begin receiving the salary continuation benefit, provided you did not
resign prior to your anticipated Separation Date.

 

4.

W-2s.

The Company will issue an IRS Form W-2 to you in connection with payments
described in Section 3.

 

5.

How To Enter Into This Agreement.

In order to enter into this Agreement, you must take the following steps:

 

  a.

You must sign and date the Agreement. Signing and dating the Agreement is how
you “Execute” the Agreement.

 

  b.

You must return the Executed Agreement to me before [LAST DATE TO ACCEPT],
(unless such period is extended in writing by the Company). If I do not receive
the signed and dated Agreement by that date, the offer will be deemed withdrawn,
this Agreement will not take effect and you will not receive the pay and
benefits described in Section 3.

 

  c.

You must comply with the terms and conditions of this Agreement.

 

6.

Your Acknowledgments.

By entering into this Agreement, you are agreeing:

 

  •  

The pay and benefits in Section 3 are more than any money or benefits that you
are otherwise promised or entitled to receive under any policy, plan, handbook
or practice of the Company or any prior offer letter, agreement or understanding
between the Company and you.



--------------------------------------------------------------------------------

  •  

After your employment ends, except as provided for in this Agreement (and
without impacting any accrued vested benefits under any applicable tax-qualified
retirement or other benefit plans of the Company]), you will no longer
participate or accrue service credit of any kind in any employee benefits plan
of the Company or any of its affiliates.

 

  •  

Your obligations under your signed [            ], 2019 Employment Agreement
with the Company (“Employment Agreement”) (a copy of which is attached) and the
Employee Non-Disclosure, Inventions Assignment and Restrictive Covenant
Agreement (“NDIA”) executed between you and the Company on [            ], 2019
(also attached), shall remain in full force and effect and you acknowledge and
re-affirm those obligations.

 

  •  

As long as the Company satisfies its obligation under the Agreement, it will not
owe you anything except for the items set forth in Section 2, which you will
receive regardless of whether you Execute this Agreement.

 

  •  

During your employment with the Company, you did not violate any federal, state,
or local law, statute, or regulation while acting within the scope of your
employment with the Company (collectively, “Violations”).

 

  •  

You are not aware of any Violation(s) committed by a Company employee, vendor,
or customer acting within the scope of his/her/its employment or business with
the Company that have not been previously reported to the Company; or (ii) to
the extent you are aware of any such unreported Violation(s), you will, prior to
your execution of this Agreement, immediately report such Violation(s) to the
Company.

 

7.

YOU ARE RELEASING AND WAIVING CLAIMS

While it is very important that you read this entire Agreement carefully, it is
especially important that you read this Section carefully, because it lists
important rights you are giving up if you decide to enter into this Agreement.

What Are You Giving Up? It is the Company’s position that you have no legitimate
basis for bringing a legal action against it. You may agree or believe otherwise
or simply not know. However, if you Execute this Agreement, you will, except for
certain exceptions described in Section 11, give up your ability to bring a
legal action against the Company and others, including, but not limited to its
affiliates. More specifically, by Executing this Agreement, you will give up any
right you may have to bring various types of “Claims,” which means possible
lawsuits, claims, demands and causes of action of any kind (based on any legal
or equitable theory, whether contractual, common-law, statutory, federal, state,
local or otherwise), whether known or unknown, by reason of any act or omission
up to and including the date on which you Execute this Agreement. You are also
giving up potential Claims arising under any contract or implied contract,
including but not limited to your Employment Offer and Terms letter or any
handbook, tort law or public policy having any bearing on your employment or the
termination of your employment, such as Claims for wrongful discharge,
discrimination, hostile work environment, breach of contract, tortious
interference, harassment, bullying, infliction of emotional distress,
defamation, back pay, vacation pay, sick pay, wage, commission or bonus payment,
equity grants, stock options, restricted stock option payments, payments under
any bonus or incentive plan, attorneys’ fees, costs and future wage loss. This
Agreement includes a release of your right to assert a Claim of discrimination
on the basis of age, sex, race, religion, national origin, marital status,
sexual orientation, gender identity, gender



--------------------------------------------------------------------------------

expression, ancestry, parental status, handicap, disability, military status,
veteran status, harassment, retaliation or attainment of benefit plan rights.
However, as described in Section 11, this Agreement does not and cannot prevent
you from asserting your right to bring a claim against the Company and
Releasees, as defined below, before the Equal Employment Opportunity Commission
or other agencies enforcing
non-discrimination laws or the National Labor Relations Board.

Whose Possible Claims Are You Giving Up? You are waiving Claims that you may
otherwise be able to bring. You are not only agreeing that you will not
personally bring these Claims in the future, but that no one else will bring
them in your place, such as your heirs and executors, and your dependents, legal
representatives and assigns. Together, you and these groups of individuals are
referred to in the Agreement as “Releasors.”

Who Are You Releasing From Possible Claims? You are not only waiving Claims that
you and the Releasors may otherwise be able to bring against the Company, but
also Claims that could be brought against “Releasees,” which means the Company
and all of their past, present and future:

 

  •  

shareholders

 

  •  

officers, directors, employees, attorneys and agents

 

  •  

subsidiaries, divisions and affiliated and related entities

 

  •  

employee benefit and pension plans or funds

 

  •  

successors and assigns

 

  •  

trustees, fiduciaries and administrators

Possible Claims You May Not Know. It is possible that you may have a Claim that
you do not know exists. By entering into this Agreement, you are giving up all
Claims that you ever had including Claims arising out of your employment or the
termination of your employment. Even if Claims exist that you do not know about,
you are giving them up.

What Types of Claims Are You Giving Up? In exchange for the pay and benefits in
Section 3, you (on behalf of yourself and the Releasors) forever release and
discharge the Company and all of the Releasees from any and all Claims including
Claims arising under the following laws (including amendments to these laws):

Federal Laws, such as:

 

  •  

Title VII of the Civil Rights of 1964;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code;

 

  •  

The Civil Rights Act of 1991;

 

  •  

The Equal Pay Act;

 

  •  

The Americans with Disabilities Act;

 

  •  

The Rehabilitation Act;

 

  •  

The Employee Retirement Income Security Act;

 

  •  

The Worker Adjustment and Retraining Notification Act;

 

  •  

The National Labor Relations Act;

 

  •  

The Fair Credit Reporting Act;

 

  •  

The Occupational Safety and Health Act;

 

  •  

The Uniformed Services Employment and Reemployment Act;

 

  •  

The Employee Polygraph Protection Act;



--------------------------------------------------------------------------------

  •  

The Immigration Reform Control Act;

 

  •  

The Family and Medical Leave Act;

 

  •  

The Genetic Information Nondiscrimination Act;

 

  •  

The Federal False Claims Act;

 

  •  

The Patient Protection and Affordable Care Act;

 

  •  

The Consolidated Omnibus Budget Reconciliation Act; and

 

  •  

The Lilly Ledbetter Fair Pay Act.

State and Municipal Laws, such as:

 

  •  

The New York State Human Rights Law; the New York State Executive Law; the New
York State Civil Rights Law; the New York State Whistleblower Law; the New York
State Legal Recreational Activities Law; the retaliation provisions of the New
York State Workers’ Compensation Law; the New York Labor Law; the New York State
Worker Adjustment and Retraining Notification Act; the New York State False
Claims Act; New York State Wage and Hour Laws; the New York State Equal Pay Law;
the New York State Rights of Persons with Disabilities Law; the New York State
Nondiscrimination Against Genetic Disorders Law; the New York State Smokers’
Rights Law; the New York AIDS Testing Confidentiality Act; the New York Genetic
Testing Confidentiality Law; the New York Discrimination by Employment Agencies
Law; the New York Bone Marrow Leave Law; the New York Adoptive Parents Child
Care Leave Law; the New York City Human Rights Law; the New York City
Administrative Code; the New York City Paid Sick Leave Law; and the New York
City Charter; and

 

  •  

[IF EMPLOYEE WAS EVER EMPLOYED IN NJ] The New Jersey Law Against Discrimination;
the New Jersey Discrimination in Wages Law; the New Jersey Security and
Financial Empowerment Act; the New Jersey Temporary Disability Benefits and
Family Leave Insurance Law; the New Jersey Domestic Partnership Act; the New
Jersey Conscientious Employee Protection Act; the New Jersey Family Leave Act;
the New Jersey Wage Payment Act; the New Jersey Equal Pay Law; the New Jersey
Occupational Safety and Health Law; the New Jersey False Claims Act; the New
Jersey Smokers’ Rights Law; the New Jersey Genetic Privacy Act; the New Jersey
Fair Credit Reporting Act; the New Jersey Emergency Responder Leave Law; the New
Jersey Millville Dallas Airmotive Plant Job Loss Notification Act (a/k/a the New
Jersey WARN Act); and the retaliation provisions of the New Jersey Workers’
Compensation Law; and

 

  •  

[IF EMPLOYEE WAS EVER EMPLOYED IN CA] The California Fair Employment and Housing
Act, as amended; the California Constitution, as amended; the California Labor
Code, as amended; and all rights under Section 1542 of the California Civil
Code, which states, “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” You acknowledge that you may
later discover claims or facts in addition to or different from those which you
now know or believe to exist with regards to the subject matter of this
Agreement, and which, if known or suspected at the time of executing this
Agreement, may have materially affected its terms. Nevertheless, you waive any
and all Claims that might arise as a result of such different or additional
claims or facts; and



--------------------------------------------------------------------------------

  •  

[IF EMPLOYEE WAS EVER EMPLOYED IN NC] The North Carolina Employment Practices
Act; the Retaliatory Employment Discrimination Act; the Persons with
Disabilities Protection, Discrimination Against Persons with Sickle Cell Trait;
Discrimination Based Upon Genetic Testing and Information; Discrimination Based
Upon Use of Lawful Products; Discrimination Based Upon AIDS or HIV Status;
Hazardous Chemicals Right to Know Act; Jury Service Discrimination; Military
Service Discrimination; and all of their respective implementing regulations;
and

 

  •  

[IF EMPLOYEE WAS EVER EMPLOYED IN MA] The Massachusetts Fair Employment
Practices Law; the Massachusetts Civil Rights Act; the Massachusetts Equal
Rights Act; the Minimum Fair Wage Act; the Massachusetts Plant Closing Law; the
Massachusetts Equal Pay Act; the Massachusetts Parental Leave Act; the
Massachusetts Sexual Harassment Statute; and all of their respective
implementing regulations. By signing this letter agreement, you are
acknowledging that this waiver includes any future claims against the Company
under Mass. Gen. Laws ch. 149, § 148 - the Massachusetts Wage Act. These claims
include, but are not limited to, failure to pay earned wages, failure to pay
overtime, failure to pay earned commissions, failure to timely pay wages,
failure to pay accrued vacation or holiday pay, failure to furnish appropriate
pay stubs, claims for improper wage deductions, and claims for failing to
provide proper check-cashing facilities.

You Are Giving Up Potential Remedies and Relief. You are waiving any relief that
may be available to you (such as money damages, equity grants, benefits,
attorneys’ fees, and equitable relief such as reinstatement) under any of the
waived Claims, except as provided in Section 11.

This Release Is Extremely Broad. This release is meant to be as broad as legally
permissible and applies to both employment-related and non-employment-related
Claims up to the time that you execute this Agreement. This release includes a
waiver of jury trials and non-jury trials. This Agreement does not release or
waive Claims or rights that, as a matter of law, cannot be waived, which
include, but are not necessarily limited to, the exceptions to your release of
claims or covenant not to sue referenced in Section 11.

 

8.

YOU ARE AGREEING NOT TO SUE

Except as provided in Section 11, you agree not to sue or otherwise bring any
legal action against the Company or any of the Releasees ever for any Claim
released in Section 6 arising before you Execute this Agreement. You are not
only waiving any right you may have to proceed individually, but also as a
member of a class or collective action. You waive any and all rights you may
have had to receive notice of any class or collective action against Releases
for claims arising before you Execute this Agreement. In the event that you
receive notice of a class or collective action against Releasees for claims
arising before you Execute this Agreement, you must “opt out” of and may not
“opt in” to such action. You are also giving up any right you may have to
recover any relief, including money damages, from the Releasees as a member of a
class or collective action.



--------------------------------------------------------------------------------

9.

Representations Under The FMLA (leave law) And FLSA (wage and hour law).

You represent that you are not aware of any facts that might justify a Claim by
you against the Company for any violation of the Family and Medical Leave Act
(“FMLA”). You also represent that you have received all wages for all work you
performed and any commissions, bonuses, stock options, restricted stock option
payments, overtime compensation and FMLA leave to which you may have been
entitled, and that you are not aware of any facts constituting a violation by
the Company or Releasees of any violation of the Fair Labor Standards Act or any
other federal, state or municipal laws.

 

10.

You Have Not Already Filed An Action.

You represent that you have not sued or otherwise filed any actions (or
participated in any actions) of any kind against the Company or Releasees in any
court or before any administrative or investigative body or agency. The Company
is relying on this assurance in entering into this Agreement.

 

11.

Exceptions To Your Release Of Claims And Covenant Not To Sue

In Sections 7 and 8, you are releasing Claims and agreeing not to sue, but there
are exceptions to those commitments. Specifically, nothing in this Agreement
prevents you from bringing a legal action or otherwise taking steps to:

 

  •  

Enforce the terms of this Agreement; or

 

  •  

Challenge the validity of this Agreement; or

 

  •  

Make any disclosure of information required by law; or

 

  •  

Provide information to, testify before or otherwise assist in any investigation
or proceeding brought by, any regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company; or

 

  •  

Provide truthful testimony in any forum; or

 

  •  

Cooperate fully and provide information as requested in any investigation by a
governmental agency or commission; or

 

  •  

File a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”); or

 

  •  

File a lawsuit or other action to pursue Claims that arise after you Execute
this Agreement.

For purposes of clarity, this Agreement does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies.



--------------------------------------------------------------------------------

12.

Your Continuing Obligations.

You acknowledge and re-affirm your continuing obligations pursuant to the
Employment Agreement and the NDIA executed between you and the Company,
including your confidentiality obligations under Section 2 of the NDIA and any
restrictions under Sections 4 and 5 of the NDIA.

Pursuant to the Defend Trade Secrets Act of 2016, you acknowledge and understand
that you will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of the trade secrets of the Company or
any of its affiliates that is made by you (i) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
and solely for the purpose of reporting or investigating a suspected violation
of law, or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

13.

Return Of Property.

As of your Separation Date, you agree that you have returned to the Company all
property belonging to the Company including, but not limited to, electronic
devices, equipment, access cards, and paper and electronic documents obtained in
the course of your employment.

 

14.

Prior Disclosures.

You acknowledge that, prior to the termination of your employment with the
Company, you disclosed to the Company, in accordance with applicable policies
and procedures, any and all information relevant to any investigation of the
Company’s business practices conducted by any governmental agency or to any
existing, threatened or anticipated litigation involving the Company, whether
administrative, civil or criminal in nature, and that you are otherwise unaware
of any wrongdoing committed by any current or former employee of the Company
that has not been disclosed. Nothing in this Agreement shall prohibit or
restrict you or the Company from (1) making any disclosure of information
required by law; (2) providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by any federal or state
regulatory or law enforcement agency or legislative body, any self-regulatory
organization, or with respect to any internal investigation by the Company or
its affiliates; or (3) testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of the Sarbanes-Oxley Act of 2002,
the Dodd-Frank Wall Street Reform and Consumer Protection Act, any federal,
state or municipal law relating to fraud, or any rule or regulation of any
self-regulatory organization.

 

15.

Non-Disparagement

You agree that you will not, through any medium including, but not limited to,
the press, Internet or any other form of communication, disparage, defame, or
otherwise damage or assail the reputation, integrity or professionalism of the
Company or the Releasees. Nothing in this Section 15 is intended to restrict or
impede your participation in proceedings or investigations brought by or before
the EEOC, NLRB, or other federal, state or local government agencies, or
otherwise exercising protected rights to the extent that such rights cannot be
waived by agreement, including Section 7 rights under the National Labor
Relations Act.



--------------------------------------------------------------------------------

16.

The Company’s Remedies For Breach.

If you breach any section of this Agreement, including without limitation,
Section 7, 8, or 15 or otherwise seek to bring a Claim given up under this
Agreement, the Company will be entitled to all relief legally available to it
including equitable relief such as injunctions, and the Company will not be
required to post a bond.

You further acknowledge that if you breach of any section of this Agreement, you
will automatically forfeit your right to receive any of the benefits enumerated
in Section 3 of this agreement.

You further acknowledge and understand that if the Company should discover any
such Violation(s) as described in Section 6 after your execution of this
Agreement and/or your separation from employment with the Company, it will be
considered a material breach of this Agreement, and all of the Company’s
obligations to you hereunder will become immediately null and void.

 

17.

Governing Law.

This Agreement is governed by New York law, without regard to conflicts of laws
principles.

 

18.

Successors And Assigns.

This Agreement is binding on the Parties and their heirs, executors, successors
and assigns.

 

19.

Severability And Construction.

If a court with jurisdiction to consider this Agreement determines that any
provision is illegal, void or unenforceable, that provision will be invalid.
However, the rest of the Agreement will remain in full force and effect. A court
with jurisdiction to consider this Agreement may modify invalid provisions if
necessary to achieve the intent of the Parties.

 

20.

No Admission.

By entering into this Agreement, neither you nor the Company admits wrongdoing
of any kind.

 

21.

Do Not Rely On Verbal Statements.

 

  •  

This Agreement sets forth the complete understanding between the Parties.

 

  •  

This Agreement may not be changed orally.

 

  •  

This Agreement constitutes and contains the complete understanding of the
Parties with regard to the end of your employment, and supersedes and replaces
all prior oral and written agreements and promises between the Parties, except
that, as set forth in Section 6, your restrictive covenant obligations remain in
full force and effect.

 

  •  

Neither the Company nor any representative (nor any representative of any other
company affiliated with the Company), has made any promises to you other than as
written in this Agreement. All future promises and agreements must be in writing
and signed by both Parties.



--------------------------------------------------------------------------------

22.

Your Opportunity To Review.

 

  a.

Review Period. You have twenty-one (21) calendar days from the day you receive
this Agreement to consider the terms of this Agreement, sign it and return it to
[Contact Name], Immunovant, Inc., [320 West 37th Street, 6th Floor, New York, NY
10018]. Your opportunity to accept the terms of this Agreement will expire at
the conclusion of the twenty-one (21) calendar day period if you do not accept
those terms before time expires. That means that your opportunity to accept the
terms of this Agreement will expire on [LAST DATE TO ACCEPT]. You may sign the
Agreement in fewer than twenty-one (21) calendar days, if you wish to do so. If
you elect to do so, you acknowledge that you have done so voluntarily. Your
signature below indicates that you are entering into this Agreement freely,
knowingly and voluntarily, with full understanding of its terms.

 

  b.

Talk To A Lawyer. During the review period, and before executing this Agreement,
the Company advises you to consult with an attorney, at your own expense,
regarding the terms of this Agreement.

 

23.

We Want To Make Absolutely Certain That You Understand This Agreement.

You acknowledge and agree that:

 

  •  

You have carefully read this Agreement in its entirety;

 

  •  

You have had an opportunity to consider the terms of this Agreement;

 

  •  

You understand that the Company urges you to consult with an attorney of your
choosing, at your expense, regarding this Agreement;

 

  •  

You have the opportunity to discuss this Agreement with a lawyer of your
choosing, and agree that you had a reasonable opportunity to do so, and he or
she has answered to your satisfaction any questions you asked with regard to the
meaning and significance of any of the provisions of this Agreement;

 

  •  

You fully understand the significance of all of the terms and conditions of this
Agreement; and

 

  •  

You are Executing this Agreement voluntarily and of your own free will and agree
to all the terms and conditions contained in this Agreement.



--------------------------------------------------------------------------------

 

IMMUNOVANT, INC.

              

 

JULIA G. BUTCHKO

By:   

             

         Dated:   

             

      Dated:   

             